Citation Nr: 0320497	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  98-18 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
scars, status post gunshot wounds, abdomen, right buttock, 
right thigh.

2.  Entitlement to an initial evaluation greater than 10 
percent for status post colostomy and reversal, residuals of 
gunshot wound.

3.  Entitlement to an initial compensable evaluation for 
residuals, hematoma, iliopsoas muscle right hip with retained 
bullet fragments.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to August 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston-Salem, North Carolina.

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service connected residuals of gunshot 
wounds to right buttock with rectal perforation and retained 
bullet in left lower quadrant and multiple metallic fragments 
in right lower quadrant.


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the instant case has been completed.

2.  The veteran has two scars on the right buttock as a 
result of the shell fragment wounds; the scars measure 
between 0.5 and 1.5 cm in size and are well healed, 
superficial in nature, causing no functional impairment or 
tenderness over the iliopsoas muscle.    

3.   The veteran has subjective complaints of intermittent 
constipation, frequent flatulence, and very infrequent 
indigestion; objective evidence indicates no abnormalities 
related to status post colostomy and reversal, residuals of 
gunshot wound, other than scars.

4.  The residuals of the veteran's gunshot wounds of the 
right buttock are manifested by no more than slight 
disability to the iliopsoas muscle; there are no subjective 
complaints or objective findings of functional impairment, 
including loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement pertaining to the iliopsoas muscle.  

 
CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
scars, status post gunshot wounds, abdomen, right buttock, 
right thigh.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.2, 4.7, 4.118, Diagnostic Code 7805 (prior to and 
from August 30, 2002).

2.  The criteria for an initial evaluation greater than 10 
percent for status post colostomy and reversal, residuals of 
gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7329 
(2002).  

3.  The criteria for an initial compensable evaluation for 
residuals, hematoma, iliopsoas muscle right hip with retained 
bullet fragments have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, Diagnostic 
Code 5316 (prior to and from July 3, 1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his claim unless it is 
clear that no reasonable possibility exists that would aid in 
substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
July 1997 rating decision, the August 1998 Statement of the 
Case (SOC), and the August 2002 Supplemental SOC (SSOC) 
specifically satisfy the requirement at § 5103A of VCAA in 
that they clearly notify the veteran of the evidence 
necessary to substantiate his claim.  The RO advised the 
claimant by letter dated in March 2002 of how 
responsibilities in developing the record are divided in a 
claim for an increased rating.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board notes that the veteran 
has had the opportunity to submit evidence and argument in 
support of his appeal.  In this regard, the Board notes that 
a videoconference was scheduled, which the veteran confirmed.  
However, the veteran failed to appear without offering good 
cause.  The veteran has not indicated the existence of any 
outstanding Federal government record that could substantiate 
his claims.  Nor has he referred to any other records that 
could substantiate his claims that are currently available.  
Since the RO has also provided all required notice and 
assistance to the veteran, the Board finds that there is no 
prejudice in proceeding with the claim at this time.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); VAOPGPREC No. 16-92 
(July 24, 1992).

Historically, the veteran presented to C.F.V. Medical Center 
in October 1992 with two gunshot wounds to the right buttock.  
X-rays were interpreted to show one bullet probably in the 
right flank and another to have transversed the pelvis and in 
the anterior abdominal wall area just above the pubis.  
Physical examination showed no bowels sounds.  The veteran 
was mildly distended and guarded in the lower abdomen.  
Extremities were normal without clubbing, cyanosis, or edema.  
Cranial nerves II through XII were intact and motor and 
sensory were grossly normal.  The veteran had sensation to 
the right lower leg and had good femoral pulses.  He 
underwent an exploratory laparotomy, Hartmann's procedure 
with proximal colostomy, "oversewing" of rectal perforation 
and drainage of presacral areas.  One bullet had not entered 
the peritoneal cavity, but had lodged in the iliopsoas.  The 
other bullet had entered the sacrum just above the coccyx and 
went to the posterior wall.  This bullet was not found.  The 
anterior wall had minimal contamination and was over sewn.  
He was then transferred to an Army facility.  His discharge 
diagnosis was gunshot wound to the buttocks with hematoma of 
the iliopsoas, perforation of the rectum, and possible 
bladder injury.  

The veteran experienced a fever of 101.7 and a white blood 
count of 9.7 on postoperative day two.  He complained of some 
increasing belly pain and distention; an abdominal abscess 
was suspected.  A CT scan of the abdomen, however, was 
interpreted to be negative.  By postoperative day four the 
fever and white blood count had decreased.  After 
approximately 12 days of post-operative care, the veteran was 
discharged from the Army facility.

In May 1993, the veteran underwent an exploratory laparotomy 
with colostomy closure with reanastomosis of the colon to 
rectum.  He did well postoperatively; his wounds were well 
healed and intact.  He was discharged after approximately 12 
days.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in December 1997.  The examining 
physician noted that the claims file was not available for 
review.  The veteran reported that he suffered a gunshot 
injury to his right buttock and hip area in October 1992 
during an attempted robbery.  He was hospitalized for two 
weeks and underwent a colostomy, which was temporary.  Seven 
months later the colostomy was reversed.  The veteran stated 
that he had no difficulty with ambulation.  He denied any 
pain regarding his right hip.  He also denied any nausea, 
vomiting, diarrhea, or abdominal pain.  He disclosed that he 
gets constipated at times, but denied any blood in his stool 
or any history of hemorrhoids.  He also denied any muscle 
weakness or changes in sensation.  

Physical examination revealed a 1-centimeter (cm) elevated 
scar in the right buttock in the upper inner quadrant.  The 
scar was nontender to palpation.  Another scar was found 
along the upper aspect of the right thigh laterally.  It was 
well healed, nontender to palpation, and 1-cm in size.  
Inspection of the abdomen revealed a well-healed midline 27-
cm scar, nontender to palpation.  There was a well-healed 8-
cm scar along the left lower quadrant.  There were normal 
active bowel sounds.  The abdomen was nontender, nondistended 
with no organomegaly and no masses felt.  The right hip had 
full range of motion.  Flexion was 120 degrees with full 
extension.  Adduction was 20 degrees and abduction was 40 
degrees.  External rotation was 60 degrees and internal 
rotation was 40 degrees.  The veteran had a normal gait and 
was able to toe and heel-walk without difficulty.  Sensation 
was intact and muscle strength was 5/5.  No muscle 
deformities were noted.

X-rays of the right hip were interpreted to show bullet 
fragments overlying the ilium and an intact bullet overlying 
the left ilium; no evidence of fracture was noted.  The 
diagnoses were as follows (1) remote shrapnel injury to right 
buttock and right lateral thigh without residuals and (2) 
status post gunshot injury to abdomen, status post colostomy 
and reversal.

A different provider examined the veteran's scars.  For this 
portion of the physical examination, the veteran reported a 
history of gunshot wounds to the right buttock in October 
1992 with discomfort at times in the muscle.  Physical 
examination revealed two 1 X 1 cm hypertrophic, 
hyperpigmented scars of the right and posterior buttock.  The 
scars were not painful to touch.

The veteran underwent a Persian Gulf examination in September 
1999.  The veteran reported that he served in the Persian 
Gulf from November 1990 to April 1991. The veteran stated 
that after he had surgery in 1992 he had some blood in his 
stools, but not since then.  Occasionally he has constipation 
since 1993 and he thinks this is because of the surgery.  He 
denied bloating, cramps, abdominal pain, nausea, vomiting, or 
heartburn.  He denied thickened saliva.  He denied urinary 
complaints or erection difficulties.  He denied muscle cramps 
or pain in his joints other than his hands.  Physical 
examination indicated good range of motion in joints.  The 
examining physician discussed the veteran's complaints of 
intermittent constipation, advising him of the need for more 
fiber in his diet and offering him Metamucil, which the 
veteran declined.  

The veteran underwent a VA C&P physical examination in July 
2002.  The veteran discussed his history of gunshot wounds.  
He denied any problems at the time of examination.  He 
indicated no redness, tenderness, or swelling was noted.  
Physical examination of the abdomen was normal except for two 
0.5-cm scars.  One of the scars was over the right hip at the 
level of the great trochanter and the other was at the inner 
aspect of the upper right buttock.  The scars are well healed 
with no herniation or dehiscence.  They were very slightly 
hyperpigmented.  The veteran had no tenderness over the 
iliopsoas muscle.  He had full range of motion of the lower 
back to flexion and lateral flexion and demonstrated no 
problems with gait.  The diagnoses were as follows: (1) 
status post gunshot wound to the right buttock, status post 
exploratory laparotomy with perforated colons, status post 
left colonic colostomy with status post takedown with 
residuals, (2) multiple scars, asymptomatic at present, and 
(3) retained fragment to the right iliopsoas muscle, 
asymptomatic at present.

During the genitourinary portion of the examination, the 
veteran provided a history of a gunshot wound to the right 
buttock, an exploratory laparotomy, and a colostomy in the 
left descending colon.  He indicated that later this was 
taken down and he underwent reanastomosis of the bowel.  The 
veteran discussed having a problem with constipation, but 
upon further questioning, he indicated bowel movements three 
to four times a week.  He described frequent hard stools, 
straining, and bleeding from straining, but denied use of 
laxatives or any medications for the bowels.  He denied 
nausea or vomiting and pain in the abdomen.  He reported 
indigestion postprandially and noted it was uncommon and 
relieved with Maalox.  He also disclosed rather frequent 
flatulence, but indicated that this had not changed over the 
past many years.  Physical examination of the abdomen 
revealed a midline scar that passed to the left of the 
umbilicus from the pubis to the xiphoid process.  It was well 
healed without any dehiscence or herniation.  No ventral 
hernia was noted.  There was no mass, organomegaly, or 
tenderness.  The veteran had good bowel sounds in all four 
quadrants.  No other abnormalities were noted except for a 
well-healed scar beside the site of the colostomy and 
takedown.  The scar had no dehiscence or herniation and it 
was not tender to touch.  The scars were somewhat wide being 
approximately 1.5 cm in width and slightly keloid.


II.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue. 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

When the initial rating or evaluation of a disability is 
being appealed, the evidence under consideration is not 
limited to evidence that only reflects the current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In Fenderson, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where the 
claimant disagrees with an initially assigned disability 
evaluation, it is possible for a claimant to be awarded 
separate percentage evaluations for separate periods based on 
varying degrees of severity during the appeal period.  
Fenderson, 12 Vet. App. at 126.  See also Francisco, 7 Vet. 
App. at 58 (where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  


Scars, Status Post Gunshot Wounds, Abdomen, Right Buttock, 
Right Thigh

The veteran's scars are currently evaluated under Diagnostic 
Code 7805.

Effective August 30, 2002, during the pendency of this 
appeal, the Schedule was amended with regard to rating 
disabilities of the skin.  67 Fed. Reg. 49590, 49596 
(codified at 38 C.F.R. § 4.118).  Because the veteran's claim 
was filed before the regulatory change occurred, the Board 
must undertake a three-part analysis: 1) Determine whether 
the intervening change is more favorable to the veteran, 
which may require application of each version of the 
regulations to the facts of the case; 2) If the amendment is 
more favorable, application of that provision to rate the 
disability for the periods from and after the effective date 
of the regulatory change; 3) If the amendment is more 
favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); See Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991); 38 C.F.R. § 3.114(a) (2002).

Prior to August 30, 2002, Diagnostic Code 7805 (Scars, other) 
directs evaluation on limitation of function of the part 
affected.  The " revised" criteria under Diagnostic Code 
7805 remain the same as that in effect prior to August 30, 
2002.

The Board notes that although the RO applied the new 
regulation, it did not advise the veteran that the 
regulations were new.  In this regard, the Board finds that 
the veteran has not been prejudiced and remanding the appeal 
solely to have the RO re-evaluate the claim under the revised 
regulations would only delay the resolution of the appeal 
without benefit the veteran.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) ("strict adherence [to the law] does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in the Court's 
unnecessarily imposing additional burdens on the [Board of 
Veterans' Appeals] and [the Department of Veterans Affairs] 
with no benefit flowing to the veteran.")  Diagnostic Code 
7805 is entirely unchanged.  Therefore, the Board finds that 
neither the old nor revised version of 7805 is more favorable 
to the veteran.

The veteran is appropriately evaluated for service connected 
scars, status post gunshot wounds, abdomen, right buttock, 
right thigh as noncompensable under Diagnostic Code 7805.  
Competent evidence shows that the veteran's scars cause him 
no limitation of function, which is reflected by his normal 
gait and the absence of any loss in range of motion in the 
back or right hip.  The veteran denied any joint pain.  The 
record is also devoid of any functional complaints, such as 
loss of or diminution in strength, speed, coordination, and 
endurance that is secondary to the scars.  Other diagnostic 
codes were considered, but none afforded the veteran anything 
higher than a noncompensable rating.  In this regard, the 
Board also notes that by all indications, the scars are well 
healed and superficial in nature, i.e., there is no 
underlying soft tissue damage, and the scars are very small, 
that is, no greater than 1 X 1 cm in size.  They are only 
slightly hyperpigmented with no tenderness over the iliopsoas 
muscle.  

The Board finds that the evidence supports the conclusion 
that there was no actual variance in the severity of the 
veteran's service connected scars, status post gunshot 
wounds, abdomen, right buttock, right thigh during the appeal 
period that would sustain a higher rating for any time frame.  
Accordingly, the Board does not find evidence that the 
veteran's disability evaluation should be increased for any 
separate period based on the facts found during the appeal 
period.


Status Post Colostomy and Reversal, Residuals of Gunshot 
Wound

Under Diagnostic Code 7329, a 10 percent rating is warranted 
for resection of the large intestine with slight symptoms.  A 
20 percent rating under Diagnostic Code 7239 is warranted for 
moderate symptoms and a 40 percent rating is warranted for 
severe symptoms objectively supported by examination 
findings.  Where residual adhesions constitute the 
predominant disability, the disability shall be rated under 
Diagnostic Code 7301.  38 C.F.R. § 4.114, Diagnostic Code 
7329, Note (2002).  

The Board notes that ratings under Diagnostic Codes 7301 to 
7329 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the Diagnostic Code, 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such evaluation.  38 C.F.R. § 
4.114 (2002).  

The veteran has consistently denied having digestive symptoms 
other than constipation on occasion.   He discussed this in 
December 1997 and September 1999.  The veteran continued to 
deny any symptoms of bloating, cramps, abdominal pain, 
nausea, vomiting, or heartburn, but he repeated his 
complaints of intermittent constipation.  It is apparent, 
however, that the examining physician attributed the problem 
to lack of fiber in the veteran's diet in September 1999.  
While noting the veteran's subjective complaints of 
intermittent constipation, frequent flatulence, and very 
infrequent indigestion, the examining physician in July 2002 
found no objective evidence of abnormalities on the veteran's 
examination, other than his surgical scars.  Bowel sounds 
were noted to be good and there was no organomegaly, mass, or 
tenderness in the abdomen.  While the Board is confident of 
the veteran's good faith belief that his constipation is 
related to his service connected status post colostomy and 
reversal, residuals of gunshot wound, the Board must point 
out that lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board finds that the evidence 
indicates that the veteran's residuals of gunshot wounds, 
status post colostomy and reversal, does not support a 
finding of moderate symptoms.  The preponderance of evidence 
is against the claim; consequently, reasonable doubt is not 
for application. 

Finally, the Board considered the evaluation in light of 
Fenderson, but finds that the evidence shows no actual 
variance in the veteran's service connected status post 
colostomy and reversal, residuals of gunshot wound 
disability.  Staging, therefore, is not for application.


Residuals, Hematoma, Iliopsoas Muscle Right Hip with Retained 
Bullet Fragments

The veteran's service connected residuals, hematoma, 
iliopsoas muscle right hip with retained bullet fragments are 
currently evaluated as noncompensable under 38 C.F.R. § 4.73, 
Diagnostic Code 5316.

During the pendency of this appeal, changes were made to the 
schedular criteria for evaluation of muscle injuries, as set 
forth in 38 C.F.R. § 4.56.  See 62 Fed. Reg. 30235-30240 
(1997).  The regulatory amendment was effective July 3, 1997.

Under Diagnostic Code 5316, in both the prior and revised 
versions of the diagnostic codes for muscle injuries, Muscle 
Group XVI includes the pelvic girdle group, including the 
psoas, illiacus and pectineus muscles.  Function of this 
group includes flexion of the hip.  Slight disability 
warrants a noncompensable evaluation, and moderate disability 
warrants a 10 percent evaluation.  higher ratings are 
available for more severe involvement under Code 5316.

Under both sets of rating criteria, 38 C.F.R. § 4.56 sets 
forth the definitions of such terms as "slight" and 
"moderate."  The prior rating criteria reflected the 
following: 

(a) Slight (insignificant) disability of muscles.

Type of injury-Simple wound of muscle without debridement, 
infection, or effects of laceration.

History and complaint-Service department record of wound of 
slight severity or relatively brief treatment and return to 
duty.  Healing with good functional results.  No consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.

Objective findings-Minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.

(b) Moderate disability of muscles.

Type of injury-Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or at shrapnel fragment are to be considered at least 
moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or prolonged 
infection.

History and complaint-Service department record or other 
sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings-Entrance and (if present) exit scars 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue; 
signs of moderate loss of deep fascia or muscle substance or 
impairment of muscle tonus, and of definite weakness or 
fatigue in comparative tests.  (In such tests the rule that 
with strong efforts, antagonistic muscles relax is to be 
applied to insure validity of tests.)

38 C.F.R. § 4.56 (effective prior to June 3, 1997).

The revised rating criteria are as follows:

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement. 

(d)(1) Slight disability of muscles.

Type of injury-Simple wound of muscle without debridement or 
infection.

History and complaint-Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.

Objective findings-Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.

(d)(2) Moderate disability of muscles.

Type of injury-Through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.

History and complaint-Service department record or other 
evidence of in-service treatment for the wound.  Record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.

Objective findings-Entrance and (if present) exit scars, 
small or linear, indicating short track for missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56 (effective from June 3, 1997).

The Board notes that the old criteria for muscle injuries 
under Diagnostic Code 5316 and § 4.56 remained essentially 
the same after revisions.  The Board has considered the 
veteran's service connected residuals, hematoma, iliopsoas 
muscle right hip with retained bullet fragments under both 
the old and revised criteria.

A review of the record indicates that the veteran's service 
connected residuals, hematoma, iliopsoas muscle right hip 
with retained bullet fragments has been appropriately 
evaluated as noncompensable under both the old and the 
revised criteria of § 4.56 and § 4.73, Diagnostic Code 5316.  
Service medical records indicate that the type of injury to 
the iliopsoas muscle was simple.  The gunshot wounds did not 
require debridement and they did not become infected.  With 
regard to history and complaint, although the veteran was 
hospitalized for approximately two weeks, it appears to be 
primarily for postoperative care of abdominal surgery, and 
not for injury to the muscle itself.  Healing results 
appeared good with no complaints of loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination, or uncertainty of movement pertaining to the 
iliopsoas muscle.  All post-service examinations showed full 
range of motion in the hip and were negative for any 
functional complaints.  Objective findings indicate that the 
scars are quite small.  Upon examination there was no 
evidence of fascial defect, atrophy, or improved tonus.  As 
previously stated, there were no complaints or findings of 
impairment of function.  

At least one of the bullets was located in the iliopsoas 
muscle during the veteran's October 1992.   A barium enema 
from April 1993 was interpreted to show a retained bullet in 
the left lower quadrant and multiple smaller metallic 
fragments in the right lower quadrant.  Aside from the 
description of location in the radiologic report, it is 
uncertain whether the fragments are still in muscle tissue or 
in the intestines or colon.  In any case, even if the bullet 
and fragments were still in the muscle tissue, the type of 
injury, history and complaint, and objective findings clearly 
approximate the criteria of a slight disability of muscles 
more than the criteria of a moderate disability of muscles.  
Reasonable doubt does not assist the veteran in this case 
because the medical evidence in this case is overwhelmingly 
against the claim.  The Board has considered the 
applicability of staged ratings under Fenderson, but finds 
that there was no actual variance in the level of disability 
of residuals, hematoma, iliopsoas muscle right hip with 
retained bullet fragments during the appeal period.  
Accordingly, the Board finds that no increased evaluation for 
residuals, hematoma, iliopsoas muscle right hip with retained 
bullet fragments is warranted.


ORDER

Initial compensable evaluation for scars, status post gunshot 
wounds, abdomen, right buttock, right thigh is denied.

Initial evaluation greater than 10 percent for status post 
colostomy and reversal, residuals of gunshot wound is denied.

Initial compensable evaluation for residuals, hematoma, 
iliopsoas muscle right hip with retained bullet fragments is 
denied.



	
                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

